IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CARL HASKINS,                               §
                                                §
        Defendant Below,                        §   No. 550, 2018
        Appellant,                              §
                                                §   Court Below—Superior Court
        v.                                      §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 86012667DI (N)
                                                §
        Plaintiff Below,                        §
        Appellee.                               §

                               Submitted: November 9, 2018
                               Decided:   December 4, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                       ORDER

       After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

       (1)     On October 29, 2018, the appellant, Carl Haskins, filed a notice of

appeal from a Superior Court order, dated October 11, 2018, denying his motion for

correction of illegal sentence.           In the motion, Haskins challenged his 1986

indictment for rape. This Court has previously held that no filings relating to

Haskins’ conviction or sentencing will be docketed unless a Justice first determines

that the proposed application is neither repetitious nor frivolous. 1 On October 30,


1
  In re Haskins, 1995 WL 13441, at *1 (Del. Jan. 11, 1995) (dismissing petition challenging
allegedly defective indictment as frivolous and ordering that no further filings by Haskins in regard
2018, the Senior Court Clerk issued a notice directing Haskins to show cause why

this appeal should not be dismissed as frivolous and repetitive under this Court’s

previous orders.

       (2)     In his response to the notice to show cause, Haskins argues that the

indictment was defective. Haskins’ challenges to his indictment are repetitious and

frivolous.2 He has also failed to pay the filing fee or file a motion to proceed in

forma pauperis by November 14, 2018 as directed by the Senior Court Clerk. Under

these circumstances, this appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                                    Justice




to his conviction or sentencing for Rape in the Second Degree would be docketed without a Justice
of the Court first determining that the proposed application was neither repetitious nor frivolous).
2
   See, e.g., Haskins v. Kay, 2008 WL 5227187, at *2 (Del. Dec. 16, 2008) (recognizing that Haskins
had challenged the validity of the indictment numerous times and “despite his many attempts to
refine or restate the claim, he cannot relitigate this issue, which already has been decided against
him”); In re Haskins, 1995 WL 13441, at *1 (dismissing petition challenging allegedly defective
indictment as frivolous because Haskins had pled guilty and therefore waived any alleged defects
in the indictment).
 .


                                                 2
3